F I L E D
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                      SEP 19 2001
                               TENTH CIRCUIT
                                                              PATRICK FISHER
                                                                         Clerk

 JASON EDWARD WALKER,
             Plaintiff - Appellant,                     No. 01-1071
 v.                                                (D.C. No. 00-Z-1890)
 CORRECTIONS CORPORATION                                 (D. Colo.)
 AMERICA, INC., and their
 disciplinary and administrative boards
 at the Kit Carson Correctional
 Facility; WARDEN AT CCA;
 RONALD LUNK; MR. BREEDLOVE;
 MS. BAIR; and MR. BRILL,
             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff, a state prisoner, appeals the district court’s sua sponte dismissal

of his civil rights complaint. The court dismissed the suit pursuant to 28 U.S.C.

§ 1915(e)(2)(b) (permitting dismissal of legally frivolous claims) and Edwards v.

Balisok, 520 U.S. 641 (1997) (barring § 1983 claims for deprivation of good time

credits where the claims necessarily imply the invalidity of the deprivation). For

the reasons given by the district court, we affirm. See R. Doc. 18 (Order and

Judgment of Dismissal).

      Plaintiff is ordered to pay costs and fees in partial payments as outlined in

the payment order filed April 24, 2001.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-